Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 13, 2008                                                                                         Clifford W. Taylor,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
  133929(21)(24)(25)                                                                                  Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
  In re:                                                                                              Stephen J. Markman,
                                                                                                                     Justices
  The Honorable 

  BEVERLEY NETTLES-NICKERSON,

  Judge, 30th Circuit Court 
                                                SC: 133929
                                                                             JTC: Formal Complaint
                                                                                   No. 81
  ____________________________________________/


         On order of the Chief Justice, the motions by the Association of Black Judges of
  Michigan, the Michigan Civil Rights Commission and the Wolverine Bar Association for
  leave to file briefs amicus curiae are GRANTED.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 13, 2008                       _________________________________________
           d0613                                                              Clerk